COURT OF CHANCERY
                                     OF THE
    SAM GLASSCOCK III
     VICE CHANCELLOR
                               STATE OF DELAWARE                    COURT OF CHANCERY COURTHOUSE
                                                                             34 THE CIRCLE
                                                                      GEORGETOWN, DELAWARE 19947


                                     October 19, 2022

    John A. Sergovic, Jr., Esquire                 Mary R. Schrider-Fox, Esquire
    Sergovic Carmean Weidman McCartney &           Steen, Waehler & Schrider-Fox, LLC
    Owens, P.A.                                    P.O. Box 1398
    P.O. Box 751                                   92 Atlantic Avenue, Unit B
    25 Chestnut Street                             Ocean View, DE 19970
    Georgetown, DE 19947

                 Re:    Gerald N. and Myrna M. Smernoff Rev. Trusts v. The King's
                        Grant Condominium Assn., C.A. No. 2020-0798-PWG

Dear Counsel:

         I am in receipt of Plaintiffs’ Motion for Reargument docketed on October

14, 2022, purportedly seeking reargument of my Letter Opinion of October 10,

2022 (the “Decision”). “A motion for reargument under Rule 59(f) will be denied

unless the Court has overlooked a decision or principle of law that would have

controlling effect or the Court has misapprehended the law or facts so the outcome

of the decision would be affected.”1 Plaintiffs, however, cite neither a mistake of

law nor a misapprehension of fact in the Decision.

         To the extent I follow their rationale, the Plaintiffs ask me to assume

jurisdiction over the case, because the inherent standard of review for Masters’


1
 Brown v. Wiltbank, 2012 WL 5503832, at *1 (Del. Ch. Nov. 14, 2012) (internal quotations
omitted).
cases, and the particular circumstances here, make the effort and amount of time

required to achieve finality inappropriate to the issue posed: a right to equitable

relief to have the Defendant repair or replace a leaking window in Plaintiffs’

condominium. In fact, I noted the unfortunate longevity of this matter in the

Decision. I also note, however, that the underlying “water test” indicating that the

window should be recaulked was performed in 2014, and that suit was thereafter

filed, a brisk six years later. I think it follows that expedition was not, at least

initially, the Plaintiffs’ foremost concern.

      In any event, the Plaintiffs seek via “reargument” to persuade me to reassign

the case to myself, in order to expedite final relief. This request, whatever its

merits, is doubly misplaced. It does not state a ground for reargument of the

Decision itself (which affirmed the Master’s denial of the Plaintiffs motion for

summary judgment, the subject of the Plaintiffs’ exceptions to the Master’s Final

Report of June 15, 2022); neither does it make a request within my power to grant.

Assignment of cases is a matter for the Chancellor. Any request for reassignment

should be made to the Master to whom the case is assigned, for her

recommendation, or directly to the Chancellor; Plaintiff’s request to me is in an

arena to which my writ does not run.




                                            2
      For the foregoing reasons, the Plaintiff’s Motion for Reargument is

DENIED. To the extent the foregoing requires an order to take effect, IT IS SO

ORDERED.

                                      Sincerely,

                                      /s/ Sam Glasscock III

                                      Vice Chancellor


cc:   All counsel of record via File & Serve Xpress




                                        3